January 29, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      THE STATE OF TEXAS, Appellant

NO. 14-10-00771-CR
NO. 14-10-00772-CR                          V.

                       MARK STEVEN BELL, Appellee
                     ________________________________

     This cause was heard on the parties’ agreed motion to dismiss the appeal.
Having considered the motion the Court orders the appeal DISMISSED.

      We further order the mandate be issued immediately.

      We further order this decision certified below for observance.